Citation Nr: 0008297	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-16 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran's military service extended from June 1964 to 
February 1965.  He served in the Navy.  His DD214 does not 
reflect the award of a Vietnam Service Medal.  This indicates 
that he did not serve in Vietnam or in the waters off the 
coast of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision in which 
the RO denied service connection for PTSD.  This was in 
response to a January 1996 claim filed for service connection 
for PTSD.  In an August 1996 letter, the veteran's 
representative offered additional evidence in support of the 
veteran's PTSD claim.  A September 1996 letter from the RO 
erroneously advised the veteran that he needed to submit new 
and material evidence to reopen his claim for service 
connection for PTSD.  At the time of the September 1996 
letter from the RO to the veteran, the one year period had 
not elapsed since the April 1996 rating decision, and the 
decision was not final.  In a March 1997 rating decision, the 
RO denied service connection for PTSD.  The veteran appealed 
and was afforded a hearing at the RO in September 1997.  A 
transcript of that hearing is contained within the claims 
folder.

The Board notes that by rating action of January 1966, the RO 
previously denied service connection for a nervous disorder 
for the reason that the veteran was diagnosed at the time of 
discharge from service as having a personality disorder, and 
that a personality disorder may not be the subject of service 
connection.  The veteran did not file a timely Notice of 
Disagreement (NOD) and the rating decision became final.  The 
veteran and his representative have not attempted to reopen a 
claim for service connection for an acquired psychiatric 
disorder, other than PTSD.

The Board in April 1998 reviewed the veteran's claim and 
remanded it for appropriate development.  The case is now 
returned to the Board for further consideration.  


FINDINGS OF FACT

1.  The veteran has contended that he suffered a stressor in 
service which is unrelated to having engaged in combat with 
the enemy.  

2.  Medical evidence has been presented establishing a 
current diagnosis of PTSD and establishing a causal link 
between the inservice stressor claimed by the veteran and his 
current PTSD. 

3.  Credible evidence, independent of the veteran's own 
statements, has not been presented of the actual occurrence 
of the veteran's claimed inservice stressor.  


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d), 3.304(f) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran maintains that he was the victim of a rape by 
several fellow servicemen in November 1964 at a servicemen's 
YMCA facility in Hawaii.  He contends that he has developed 
PTSD causally related to that inservice stressor, and that he 
is therefore entitled to service connection for PTSD.  

The Board in its April 1998 remand for development of the 
record, noted the pertinent facts as they were then 
represented in the claims folder.  That recitation of the 
facts as then presented in the evidence is quoted here in its 
entirety:

The service medical records reflect that the 
veteran was seen in the neuropsychiatric clinic 
for an emergency consultation on November 23, 
1964. The veteran was referred from his ship 
following a suicide attempt in which he drank 
iodine in Coca- Cola. He indicated that he had 
been bothered by thoughts, fears and guilt of 
previous homosexual activity and had become 
increasingly more anxious. Recorded clinical data 
reflects that the veteran reported an incident in 
the fourth grade when he was introduced to 
homosexual activity with two other boys. The 
following year he went to New York with a man, 
lived with him and was a passive participant in 
other homosexual behavior. The veteran indicated 
that he had returned to New York on a few 
occasions, the last time in 1963. He said that one 
of the reasons he had entered the Navy was his 
hope of receiving psychiatric help. He stated that 
the close living and the constant fear of his past 
history being discovered caused him to become more 
and more anxious until it finally became 
intolerable. On mental status examination, the 
veteran appeared alert, highly anxious, labile and 
tearful. He showed no significant depression and 
his affect was appropriate to his thought content. 
There was some pressure of speech with no evidence 
of overt psychosis or significant neuroses. The 
examining psychiatrist indicated that the veteran 
was preoccupied with his anxiety and his fears of 
what the future might bring but was not believed 
to be suicidal. He exhibited emotional immaturity 
and instability with psychosexual immaturity and 
lack of identity. His interpersonal relationships 
were noted to be impaired, particularly on a more 
intimate basis. The veteran's tendency to be 
passive and submissive, together with his impaired 
relationships with others, led him into homosexual 
activity with an older and more friendly man. A 
review of the veteran's background history 
revealed that his relationship to peers growing up 
was moderately impaired. The veteran denied being 
homosexual; the examiner indicated that there was 
no evidence of the veteran participating in 
homosexual acts since entering the Navy. The 
diagnostic impression was schizoid personality 
with psychosexual immaturity and passive 
homosexual behavior, manifested by emotional 
immaturity and instability, impaired interpersonal 
relationships on a more intimate basis and 
symptomatic anxiety. The examiner specifically 
noted that the veteran did not suffer from 
psychosis or significant neuroses other than 
symptomatic anxiety. It was recommended that the 
veteran be administratively discharged from the 
military due to unsuitability. The veteran was 
discharged in February 1965. The discharge 
examination did not reflect any diagnosis of PTSD 
or other psychiatric pathology.

Post-service treatment records show that the 
veteran was seen by James Grubman, Ph.D., for 
psychotherapy from February 1993 until May 1994. 
In a February 1996 letter, Dr. Grubman indicated 
that the veteran had been diagnosed with 
Dysthymia, anxiety disorder, not otherwise 
specified, and PTSD (from early sexual abuse), and 
psychological factors in general medical 
conditions.

A statement from the veteran dated in February 
1995 was received at the RO in February 1996 
detailing the stressors which caused his PTSD. For 
the first time, the veteran reported that he had 
been the victim of an assault in service by 
several fellow servicemen. He reported that he was 
in Pearl Harbor in Honolulu, Hawaii at the 
servicemen's YMCA at the time of the attack. The 
veteran indicated that he had not mentioned this 
to anyone until he started to see a counselor at 
the Vet Center. The counselor repeatedly asked the 
veteran if he had been sexually assaulted while he 
was in the military. The veteran stated that on 
his final therapy session with this counselor, he 
finally admitted what had happened to him.

The veteran was hospitalized at St. Joseph's 
Hospital in Tampa, Florida, from June 24, 1987, to 
July 11, 1987, with diagnoses of major depressive 
disorder, panic disorder, and passive-aggressive 
personality.

The veteran was hospitalized at Tampa General 
Hospital in February and March 1988 with a 
diagnosis of anxiety reaction.

In December 1988, the veteran was hospitalized at 
Cheshire Medical Center in Keene, New Hampshire, 
following a suicidal gesture. The discharge 
diagnosis was adjustment reaction with depression.

The veteran was hospitalized by VA from June 11, 
1996, to July 22, 1996, for evaluation of 
cardiovascular symptoms. The discharge summary 
included a diagnosis of anxiety disorder.

In a February 1997 letter, the veteran's counselor 
at the Vet Center in Manchester, New Hampshire, 
indicated that the veteran has been followed at 
that facility for symptoms of PTSD since January 
1996, including isolation, hypervigilance, rage 
attacks, anhedonia, numbing of emotions, inability 
to concentrate, and intrusive thoughts and 
nightmares of the rape he suffered in service. The 
veteran's treatment records from this facility 
have not been associated with the claims folder.

In a May 1997 letter, submitted with his 
substantive appeal, the veteran related, in great 
detail, the circumstances surrounding the rape in 
service.

At his RO hearing in September 1997, the veteran 
testified that he started to experience symptoms 
related to PTSD immediately after the rape in 
service, including suicidal ideation and attempts. 
He reported flashbacks, trouble sleeping, 
nightmares, and startle reaction. He noted that he 
had told the psychiatrist in service about the 
incident of rape in childhood, but felt that he 
could not tell him of the sexual assault by fellow 
servicemen which prompted his suicide attempt in 
November 1964. The veteran indicated that he 
received treatment for depression within one month 
of his discharge from service at the Brattleboro 
Retreat, but that those treatment records have 
been destroyed and are not available. The veteran 
submitted treatment records at the hearing from 
the Home Health Care and Community Services. The 
veteran has been receiving home health care for a 
variety of disabilities, including depression 
related to declining physical health. Records 
beginning in March 1997 note the veteran's pending 
claim for service connection for PTSD. Recorded 
clinical data references stressors unrelated to 
the reported in-service incident and vague reports 
of flashbacks.

The Board then remanded the claim to obtain records 
supportive of a Social Security disability determination, 
records of treatment from January 1996 at the Vet Center, 
Manchester, New Hampshire, and to afford the veteran the 
opportunity to submit credible supporting evidence of the 
noncombat stressor on the basis of which he was claiming 
entitlement to service connection for PTSD.  

Records received from the Vet Center, Manchester, New 
Hampshire, indicate that the veteran has be treated at that 
facility since January 1996.  Treatment notes presume the 
occurrence of the inservice rape as alleged by the veteran, 
with PTSD resulting therefrom.  Already of record prior to 
the Board remand was the February 1997 letter from the 
treating therapist wherein that therapist noted a history of 
PTSD dating from the alleged inservice rape.  

Documents received from the Social Security Administration 
(SSA) include a SSA medical determination in June 1987 of 
disability on the basis of diagnosed affective disorder and 
arteriosclerotic heart disease; and a subsequent SSA medical 
determination in October 1988 of continuation of disability 
on the basis diagnosed somatization disorder and mixed 
personality disorder.  The medical records provided by the 
SSA supportive of the SSA disability determination included 
no diagnoses of PTSD.  

Pursuant to Board Remand instructions, the RO in a May 1998 
letter specifically requested that the veteran submit a 
"statement of potential alternative sources of supporting 
evidence regarding the stressors which [he] alleged to have 
occurred in service."  The veteran was afforded 60 days to 
provide such a statement.  However, the veteran submitted no 
such responsive statement of potential sources of supporting 
evidence.

Analysis

Initially, the Board finds the veteran's claim well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim 
is plausible.   Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
This is so in light of the VA diagnosis of PTSD in the file, 
presumed-to-be credible history of an in-service stressor as 
relayed above, and medical evidence which raises a possible 
link between the alleged in-service stressor and PTSD.  See 
Patton v. West, 12 Vet. App. 272, 276 (1999); Cohen v. Brown, 
10 Vet. App. 128, 137 (1997); King v. Brown, 5 Vet. App. 19 
(1993).  

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§  5107(a).  The RO in May 1998 issued a letter well-suited 
to this individual case, requesting a statement of potential 
sources of supporting evidence regarding the veteran's 
alleged stressor.  This request letter was in keeping with 
the requirements of Patton v. West regarding the special care 
to be exercised in requesting corroborating evidence from the 
veteran or otherwise corroborating claims of personal assault 
stressors.  Despite the veteran's failure to respond to this 
request, the Board finds that further requests to the veteran 
for evidence corroborating the claimed stressor is not 
required based on the duty to assist or under either Patton 
v. West or the provisions of VA ADJUDICATION PROCEDURE MANUAL 
M21-1, Part III, Chapter 5.14 c. (instructions for PTSD 
claims based on personal assault).  As noted above, following 
Board Remand in April 1998, the RO also appropriately 
obtained medical records of treatment at the Vet Center, 
Manchester, New Hampshire, since January 1996, and medical 
records supportive of an SSA disability determination.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.  
The Board therefore finds that the duty to assist has been 
met.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (1991).  Service connection may be 
granted for any disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantry Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1999).

In this case the veteran does not claim a combat-related 
stressor.  As the Board noted in its April 1998 remand, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that "credible supporting evidence" 
means that the veteran's testimony by itself cannot, as a 
matter of law, establish the occurrence of a noncombat 
stressor; nor can credible supporting evidence of the actual 
occurrence of an in-service stressor consist solely of after-
the-fact medical nexus evidence.  Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  The VA 
Adjudication Procedure Manual M21-1 (M21-1) provides that the 
required "credible supporting evidence" of a noncombat 
stressor may be obtained from" service records or other 
sources.  M21-1, part VI, 7.46.  Specific to claims based 
upon personal assault, M21-1, part III, 5.14c provides an 
extensive list of alternative sources competent to provide 
credible evidence that the claimed stressor event occurred.

The Board acknowledges that there is within the evidentiary 
record a current, clear diagnosis of PTSD and medical 
evidence of a causal nexus between the veteran's claimed 
inservice stressor and the current PTSD.  The remaining 
requirement to establish entitlement to service connection 
for PTSD is credible supporting evidence that the claimed 
inservice stressor actually occurred.  The veteran has not 
provided any such evidence independent of his own statements 
that the claimed November 1964 rape occurred.  While the 
service medical records do document referral for a suicide 
attempt for psychiatric evaluation, the veteran did not then 
report any recent sexual assault.  To the contrary, the 
veteran then related pre-service sexual incidents and no 
recent stressor incidents, and the examiner did not speculate 
upon the existence of a recent stressful event, of a sexual 
nature or otherwise, that may have precipitated the suicide 
attempt.  Rather, the examiner found the veteran to exhibit 
emotional immaturity and instability with psychosexual 
immaturity and lack of identity.  Diagnoses then were 
schizoid personality with psychosexual immaturity and passive 
homosexual behavior, manifested by emotional immaturity and 
instability, impaired interpersonal relationships on a more 
intimate basis and symptomatic anxiety.

In the absence of (corroborating) independent evidence 
supportive of the actual occurrence of the claimed inservice 
stressor, the Board must find that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  Therefore, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990). 



ORDER

Service connection for PTSD is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

